In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-03-00128-CR
______________________________


NICKLOS GEORGE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 2002-0940





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION
	Nicklos George filed his notice of appeal on June 3, 2003.  George and his counsel have now
filed with this Court a signed motion to dismiss the appeal.  Rule 42.2 of the Texas Rules of
Appellate Procedure allows a party to voluntarily dismiss its appeal by filing a written withdrawal
with the appellate court.  Tex. R. App. P. 42.2(a).  If the movant is the appellant, the appellant must
personally sign the written withdrawal.  Id.
	The motion meets the requirements for voluntary dismissal.  Accordingly, we grant George's
motion and dismiss the appeal.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	July 28, 2003
Date Decided:		July 29, 2003

Do Not Publish

peal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 05-0326X


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss







MEMORANDUM OPINION

            Michael Clarence Tims, appellant, has filed with this Court a motion to dismiss his appeal. 
The motion is signed by himself and his counsel in compliance with Tex. R. App. P.  42.2(a).  As
authorized by Rule 42.2, we grant the motion.  See Tex. R. App. P. 42.2.
            Accordingly, we dismiss the appeal.
 
 
                                                                        Josh R. Morriss, III
                                                                        Chief Justice

Date Submitted:          April 10, 2006 
Date Decided:             April 11, 2006

Do Not Publish